                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                   :
UNITED STATES OF AMERICA
                                   :

     v.                            :   Criminal Case No. DKC 97-0448

                                   :
DARTY JAMES REED
                                   :

                         MEMORANDUM OPINION

     Darty   James   Reed,   Petitioner,   seeks   a   reduced    sentence

pursuant to the First Step Act of 2018, Pub.L.No. 115-391, § 404,

132 Stat. 5194, 5222.   Mr. Reed was sentenced, on August 27, 1998,

to 360 months imprisonment, followed by ten years of supervised

release, for convictions of conspiracy to distribute and possess

with intent to distribute cocaine base, and possession with intent

to distribute cocaine base.     The sentence fell at the low end of

the applicable guideline range based on 114 grams of crack cocaine

(base offense level 32), increased to career offender level because

he had at least two prior convictions for drug trafficking crimes.

The government had also filed a 21 U.S.C. § 851 notice, thus

increasing the mandatory minimum to 20 years.      His guidelines were

offense level 37 and criminal history VI.

     Mr. Reed contends that, after Apprendi, Alleyne, and the Fair

Sentencing Act, his guidelines would be much reduced.            With this

reduction, and based on the First Step Act, he believes he would
be eligible for immediate release.          The Government opposes the

motion, and urges the court not to reduce the sentence.

     Section 404 of the First Step Act provides that a person

sentenced for a “covered offense” committed before August 3, 2010,

may be resentenced to a reduced term “as if sections 2 and 3 of

the Fair Sentencing Act of 2010 . . . were in effect at the time

the covered offense was committed.”        A “covered offense” means a

federal criminal violation for which the statutory penalties were

modified by sections 2 or 3 of the Fair Sentencing Act.

     Mr. Reed is eligible for relief under the First Step Act

because the statutory penalty for counts one and two were modified

by the Fair Sentencing Act.        United States v. Wirsing, 943 F.3d

175, 178 (4th Cir. 2019), as amended (Nov. 21, 2019).           Mr. Reed’s

offenses   were   committed   on   March   10,   1997,   well   before   the

enactment of the Fair Sentencing Act, and also before other changes

in sentencing jurisprudence such as United States v. Booker, 543

U.S. 220 (2005),    and Apprendi v. New Jersey, 530 U.S. 466 (2000).

But the only changes that the court is authorized to apply are

those in Sections 2 and 3 of the Fair Sentencing Act.

           In a section labeled “Cocaine Sentencing
           Disparity Reduction,” the Fair Sentencing Act
           increased the quantities applicable to cocaine
           base to 280 grams for the ten-year mandatory
           minimum and to 28 grams for the five-year
           mandatory minimum. Id. § 2, 124 Stat. at 2372
           (codified at 21 U.S.C. § 841(b)(1)).      “The
           effect of the changes [in Section 2 of the
           Fair Sentencing Act] was to reduce the
           sentencing disparity between crack cocaine

                                    2
            offenses and powder cocaine offenses by
            lowering the crack-to-powder ratio from 100–
            to–1 to 18–to–1.” United States v. Black, 737
            F.3d 280, 282 (4th Cir. 2013). Additionally,
            the Fair Sentencing Act eliminated the
            mandatory   minimum   sentence  for   “simple
            possession” of cocaine base. Fair Sentencing
            Act § 3, 124 Stat. at 2372 (codified at 21
            U.S.C. § 844(a)).

Wirsing, 943 F.3d at 178.       Thus, the 114 grams for which Mr. Reed

was found responsible would, with the § 851 notice, subject him to

a statutory range of 10 years to life, rather than 20 years to

life.    As a career offender, his guideline range remains the same.

Nevertheless, given the option to reduce the sentence(s), while a

full resentencing is not necessary, the court must analyze the

normal 18 U.S.C. § 3553(a) sentencing factors and Mr. Reed’s post-

conviction behavior.      United States v. Mack, No. 09-cr-00247-PJM,

2019 WL 7037961, at *3 (D.Md. Dec. 20, 2019); see also United

States v. Robinson, No. 02-cr-0227-PJM, 2019 WL 3867042, at *5

(D.Md. Aug. 15, 2019); United States v. Logan, No. 10-cr-203-CCB,

2019 WL 3391618, at *1 (D.Md. July 26, 2019); United States v.

Turner, No. 06-cr-00274-TDC, ECF No. 50 at 3-4 (D.Md. June 28,

2019).

      The government is correct that Mr. Reed is not “entitled” to

the     benefit   of   other   changes   in   sentencing   jurisprudence.

Relatedly, while Apprendi changed the method by which drug amounts

are determined for some purposes, the determination in this case

appears to have been reliable.       On the other hand, neither should


                                     3
the fact that his sentencing preceded such significant changes be

ignored.   He was sentenced when the guidelines were mandatory and

they no longer are.       Despite his long and extensive criminal

history, the 360-month sentence imposed in this case is currently

more than necessary.     He has been incarcerated for more than two

decades and has participated in programs in the Bureau of Prisons,

preparing himself for eventual return to the community.      He has

worked productively with UNICOR and his disciplinary history is

minor.   He enjoys family and community support and has a structure

in place upon release.

     Accordingly, the court will grant his motion and reduce his

sentence to time served, plus two weeks, on the two counts.     The

term of supervised release will be reduced to 8 years.



                                                /s/
March 19, 2020                        DEBORAH K. CHASANOW
                                      United States District Judge




                                  4
